Affirmed and Memorandum Opinion filed June 25, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00876-CR
                              NO. 14-14-00877-CR

             JAMES ROBERT WILLIAMS, JUNIOR, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 12th District Court
                           Grimes County, Texas
                   Trial Court Cause Nos. 16750 and 16432

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to the offenses of continuous family violence
(trial court cause number 16750 and appeal number 14-14-00876-CR) and
indecency with a child by contact (trial court cause number 16432 and appeal
number 14-14-00877-CR). Regarding the offense of family violence, the trial court
sentenced appellant to confinement for ten years, suspended, and placed appellant
under community supervision for three years. The trial court deferred adjudicating
guilt of the offense of indecency with a child by contact and placed appellant under
community supervision for ten years. Subsequently, the State moved to revoke
appellant’s probation in trial court cause number 16750 and to adjudicate guilt in
trial court cause number 16432. A hearing was held.

      In trial court cause number 16750, the trial court found one of the State’s
allegations true and revoked appellant’s probation. On October 20, 2014, the trial
court sentenced appellant to confinement for two years. In trial court cause number
16432, the trial court found three of the State’s allegations true, adjudicated
appellant’s guilt, and sentenced him to confinement for five years on October 20,
2014. In each case, a timely notice of appeal was filed.

      Appellant’s appointed counsel filed a brief in each case in which he
concludes the appeal is wholly frivolous and without merit. The briefs meet the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      In each case, a copy of counsel’s brief was delivered to appellant. Appellant
was advised of the right to examine the appellate record and file a pro se response.
See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date,
no pro se response has been filed in either case.

      We have carefully reviewed the record and counsel’s brief in each case and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record in each case. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).
                                          2
      Our review of the record in each case reflects the judgment fails to recite
which allegation(s) the trial court found true. However, the record reflects the trial
court orally announced which allegations it found true as to each case.
Accordingly, we modify the trial court’s judgment in trial court cause number
16750 to show the trial court found true the State’s allegation numbered 12. We
modify the trial court’s judgment in trial court cause number 16432 to show the
trial court found true the State’s allegations numbered 12, 55 and 59. See Tex. R.
App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993);
Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref’d).

      As modified, we affirm the trial court’s judgment in each case.



                                       PER CURIAM

Panel consists of Justices Christopher, Brown and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3